DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 9/20/2019 and 4/16/2021 have been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following terms are being interpreted to cover the corresponding structure,  material, or acts “means for emitting a first laser beam”; “means for emitting a second laser beam”; “means for generating a feedback signal”; “means for controlling”; “means for combining”; and “means for dividing”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, 23 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schunemann et al (DE10353908).
With respect to claim 1, Schunemann et al disclose:
An apparatus [ taught by figure 1 ] comprising: a first laser to emit a first beam of light, the first beam of light to have an adjustable frequency based on an input current [ taught by tunable laser (1) ] ; a second laser to emit a second beam of light, the second beam of light to have a substantially fixed frequency [ taught by stable reference laser (2) ]; a photodetector to generate a feedback signal indicative of a frequency difference between the first and second beams of light [ taught by fast photodiode (3) ]; and logic circuitry to control the input current based on the feedback signal [ taught by the feedback circuit in figure 1 ].
Figure 1 does not show an interferometer, thus anticipating claim 15.
Claim 23 is rejected by the teachings of Schunemann et al applied to claim 1.
Claim 25 is met by the amplifier (12) input to tunable laser (1).
Claim 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Imamura et al (5,153,888).

A laser control system [ taught by figure 2 ] comprising: a semiconductor laser to emit a beam of light in response to an input current [ second semiconductor laser (18) ]; a photodetector to generate a feedback signal based on the beam of light, the feedback signal indicative of a frequency of the beam of light [ taught by photodetector (21) ], the photodetector to generate the feedback signal without an interferometer [ the photodetector creates a beat signal – see column 3, line 14 ] ; and logic circuitry to adjust the input current based on the feedback signal [ DA converter (24) drives current control circuit (25) ]. 
Claim 18 is met by the first semiconductor laser (11) being combined with the output of the second semiconductor laser (18) via beam splitter (20) to create a beat signal at photodetector (21).
Claim 20 is taught by column 3, lines 32-33.
Claim 21 is met by the operation of the up-down counter in the context of column 3, lines 20-50.
Claim 22 is met by the DA converter (24) driving the current control circuit (25).

Claims 1, 2, 4-7, 9-11, 13-15, 23, 24 ,26 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (2013/0308663).
With respect to claim 1, Chen et al disclose: An apparatus [ taught by figure 1 ] comprising: a first laser to emit a first beam of light, the first beam of light to have an adjustable frequency based on an input current [ taught by tunable laser (104) ]; a second laser to emit a second beam of light, the second beam of light to have a substantially fixed frequency [ taught by master laser (106) ]; a photodetector to generate a feedback signal indicative of a frequency difference between the first and second beams of light [ taught by detector (116) ]; and logic [ figure 1 shows feedback control circuitry coupled to the tunable laser (104 ].
Claim 2 is taught by coupler (114).
Claims 4 and 13 are taught by paragraph [0041].
Claim 5 is taught by paragraph [0022].
Claim 6 is taught by paragraph [0023].
Claim 7 is inherent in view of paragraph [0023] in that the maximum frequency of the PFD sets a threshold.
Claims 9 and 10 are taught by paragraph [0025].
Claim 11 is taught by coupler (110).
Claim 14 is met by the operation of TEC controller (102).
Claim 15 is met by figure 1 by not showing an interferometer.
Claims 23, 24, 26 and 27 are anticipated by the teachings of Chen et al applied to claims 1, 2, 4-7, 9-11, 13-15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.
Claims 3, 16 and 25 would have been obvious in that fabricating electronic devices on a common integrated circuit was well known practice at the time of the present application.

Claim 12 would have been obvious because paragraph [0003] of Chen et al suggested that laser seeder be used in Lidar systems.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al.
Claims 19 would have been obvious in that fabricating electronic devices on a common integrated circuit was well known practice at the time of the present application.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645                                                                                                                                                                                            
.